Name: Commission Regulation (EC) No 740/2004 of 21 April 2004 amending Regulation (EC) No 141/2004 laying down rules for applying Council Regulation (EC) No 1257/1999 as regards the transitional rural development measures applicable to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: European construction;  cooperation policy;  agricultural policy;  regions and regional policy
 Date Published: nan

 Important legal notice|32004R0740Commission Regulation (EC) No 740/2004 of 21 April 2004 amending Regulation (EC) No 141/2004 laying down rules for applying Council Regulation (EC) No 1257/1999 as regards the transitional rural development measures applicable to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia Official Journal L 116 , 22/04/2004 P. 0009 - 0014Commission Regulation (EC) No 740/2004of 21 April 2004amending Regulation (EC) No 141/2004 laying down rules for applying Council Regulation (EC) No 1257/1999 as regards the transitional rural development measures applicable to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and SlovakiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof,Whereas:(1) Article 33j of Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(1) provides for specific temporary support to be granted to full-time farmers in Malta. On the basis of the information provided by the Maltese authorities, ceilings must be fixed, within the context of Commission Regulation (EC) No 141/2004(2), for the three types of payment provided for.(2) Article 33l(2a) and (2b) of Regulation (EC) No 1257/1999 lays down derogations to certain provisions of the measure relating to compliance with the standards laid down Articles 21a, 21b and 21c of that Regulation. Detailed rules should be laid down for the application of these derogations.(3) The list of rural development measures in Annex II to Regulation (EC) No 141/2004 should moreover be aligned with the list laid down in point 8 of Annex II to the draft Commission Regulation laying down detailed rules for the application of Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF).(4) The financial table in Annex II to Regulation (EC) No 141/2004 also provides for an indication of expenditure on "Other actions". The types of action covered by this heading must be specified.(5) Under Article 33l(4) of Regulation (EC) No 1257/1999 the classification of areas at risk of forest fires must be submitted as part of the rural development plan. Annex III to Regulation (EC) No 141/2004 must therefore be supplemented accordingly.(6) Regulation (EC) No 141/2004 should therefore be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 141/2004 is hereby amended as follows:1. in Chapter III, the following Article 5a is added:"Article 5aFull-time farmers in MaltaThe amount of the payments provided for in the second subparagraph of Article 33j of Regulation (EC) No 1257/1999 shall not exceed the annual ceiling per holding and per annual work unit laid down in Annex I, point A."2. Chapter IV is replaced by the following:"CHAPTER IV DEROGATIONS APPLICABLE TO THE NEW MEMBER STATESArticle 5bImplementing demanding standards1. The costs related to investments required to enable a standard to be met, as referred to in Article 33l(2b) of Regulation (EC) No 1257/1999, shall be fixed by the competent public authority in the form of standard costs. These standard costs shall be calculated on the basis of objective criteria permitting determination of the cost of individual activities, taking account of specific local conditions and avoiding any overcompensation.2. A farmer in receipt of support under Article 33l(2b) of Regulation (EC) No 1257/1999 to meet a norm which is already binding shall remain eligible for the compensatory allowances and agri-environment support referred to in Chapters V and VI respectively of Title II to that Regulation during the investment period, subject to compliance with the other conditions for granting that support and provided that the farmer meets the relevant standard at the end of the investment period.Article 6Agri-environmentThe annual maximum amount per hectare for the maintenance and preservation of rubble walls in Malta provided for in the second subparagraph of Article 33m(2) of Regulation (EC) No 1257/1999 is indicated in Annex I, point B.Article 7Producer groups in Malta1. Only those producer groups comprising a minimum percentage of the producers in the sector and representing a minimum percentage of the production in the sector shall be eligible for the minimum support provided for in the third subparagraph of Article 33d(3) of Regulation (EC) No 1257/1999.2. The minimum amount of the support, calculated as a function of the minimum cost necessary to form a small producer group, is indicated in Annex I, point C."3. The following point 9a is inserted in Chapter V:"Article 9aApplications and checks for the measure implementing of demanding standardsAs regards the support under Article 33l(2b) of Regulation (EC) No 1257/1999, checks on applications to join the scheme, as provided for in Article 59 of Regulation (EC) No 445/2002 (or Article 67 of the new Regulation) must permit verification that the investment is necessary to meet the standard in question. Where the application to join the scheme relates to an annual aid amount in excess of EUR 10000, checks on this application must include an on-the-spot visit.The checks on applications for payment provided for in Article 59 of Regulation (EC) No 445/2002 (or 67 of the new Regulation), for the support referred to in the first subparagraph of this Article, must permit verification that the investment has been carried out. Where the application for payment relates to an annual aid amount in excess of EUR 10000, checks on this application must include an on-the-spot visit."4. Annex I is replaced by Annex I to this Regulation.5. Annex II is replaced by Annex II to this Regulation.6. Annex III is amended in accordance with Annex III to this Regulation.Article 2Entry into forceThis Regulation shall enter into force subject to and on the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by the 2003 Act of Accession.(2) OJ L 24, 29.1.2004, p. 25.ANNEX I"ANNEX ITable of amounts for the measures specific to MaltaA. Ceiling referred to in Article 5a>TABLE>B. Maximum amount referred to in Article 6>TABLE>C. Amount referred to in Article 7(2)>TABLE>"ANNEX II"ANNEX II>PIC FILE= "L_2004116EN.001203.TIF">>PIC FILE= "L_2004116EN.001301.TIF">"ANNEX IIIAnnex III to Regulation (EC) No 141/2004 is hereby amended as follows:1. The following point II is added to part I:"II. Full-time farmers in MaltaA. Main features:- none.B. Other elements:- definition of full-time farmer."2. Section 3 is replaced by the following:"3. Derogations applicable to all new Member StatesI. Implementation of binding standardsA. Main features:- list of standards for which the investment costs shall be taken into account and description of the investments required.B. Other information:- standard costs of investment for each eligible standard including details of the calculations justifying that standard cost,- duration of the period(s) of investment for each eligible standard and justification of the choice,- provisions allowing verification that the investments supported in the context of the measure 'Implementation of binding standards' are not eligible for support under Chapter I of Title II of Regulation (EC) No 1257/1999,- In addition to point 12(2) of Annex II to Regulation (EC) No 445/2002 (or of the new Regulation), indication of implementation of Article 9a of this Regulation.II. Improving the processing and marketing of agricultural productsA. Main features:- none.B. Other elements:- list of undertakings benefiting from a period of transition as referred to in Article 33l(3) of Regulation (EC) No 1257/1999.III. ForestryA. Main features:- none.B. Other elements:- classification of territory by degree of forest fire risk."